Order                                                    Michigan Supreme Court
                                                               Lansing, Michigan

  June 23, 2021                                               Bridget M. McCormack,
                                                                          Chief Justice

                                                                      Brian K. Zahra
                                                                    David F. Viviano
  163084-5(89)(90)                                              Richard H. Bernstein
                                                                Elizabeth T. Clement
                                                                 Megan K. Cavanagh
                                                                 Elizabeth M. Welch,
  HORACE SHEFFIELD, III, and RODRICK                                           Justices

  HARBIN,
           Plaintiffs-Appellees,
                                           SC: 163084
  v                                        COA: 357298
                                           Wayne CC: 21-006043-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and

  DETROIT CHARTER REVISION
  COMMISSION,
             Intervening Defendant-
             Appellant.
  _____________________________________/

  ALLEN A. LEWIS and INGRID D. WHITE,
            Plaintiffs-Appellees,
                                           SC: 163085
  v                                        COA: 357299
                                           Wayne CC: 21-006040-AW
  DETROIT CITY CLERK and DETROIT
  ELECTION COMMISSION,
            Defendants,
  and

  DETROIT CHARTER REVISION
  COMMISSION,
             Intervening Defendant-
             Appellant.
  _____________________________________/
                                                                                                              2


      On order of the Chief Justice, the motions of We Care About Van Dyke-Seven Mile
and Helco Block Club to file a brief amicus curiae and for immediate consideration are
GRANTED. The amicus brief submitted on June 17, 2021, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                June 23, 2021

                                                                            Clerk